Martin, J.
delivered the opinion of the court. The plaintiff stated himself to have been possessed, as owner, of two slaves, whom the defendant wrongfully possessed himself of, and unjustly detains. He prayed for the restitution of them, and damages.
The defendant pleaded the general issue.
There was a verdict and judgment in favor of the plaintiff, for the restitution of the slaves, but no damages were given, neither did the *575jury say any thing as to these in the verdict. The plaintiff appealed.
West'n District
Sept. 1823.
Oakley and Thomas for the plaintiff, Baldwin for the defendant.
This case differs but little from that of Campbell vs. Miller—Ante, 514. The facts however, are found against the defendant, and he did not appeal. The plaintiff having established the tortious detention of his slaves, was certainly entitled to their hire. It ought to have been allowed him from the service of the citation. It is sworn they are worth $10 per month for each slave.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed; and that the plaintiff do recover the slaves, Edward and Mamdee, and the sum of three hundred and forty-nine dollars thirty-three cents for their services, with costs in both courts.